        Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 1 of 15                    FILED
                                                                                2020 Sep-23 PM 04:35
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

MELANIE PIPPIN,           )
                          )
      PLAINTIFF,          )
                          )
v.                        )                  CIVIL ACTION NUMBER:
                          )                  JURY TRIAL DEMANDED
FRANKLIN COLLECTION       )
SERVICE, INC., EXPERIAN   )
INFORMATION SOLUTIONS,    )
INC., EQUIFAX INFORMATION )
SERVICES, LLC;            )
                          )
      DEFENDANTS.         )


                                  COMPLAINT


      COMES NOW the Plaintiff, MELANIE PIPPIN, by and through her

undersigned counsel, and for her complaint against Defendants states as follows:

                        PRELIMINARY STATEMENT

      This is an action for actual, statutory and punitive damages, costs and

attorneys’ fees brought pursuant to the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §1681, et seq. and the Fair Debt Collection Practices Act (“FDCPA”) 15

U.S.C. §1692, et seq.



                                   Page 1 of 15
           Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 2 of 15




                            JURISDICTION AND VENUE

      This Court has jurisdiction over this matter pursuant to 15 U.S.C. §1681p,

and 28 U.S.C. §1331. Venue is proper in this judicial district pursuant to 28 U.S.C.

§1391 (b).

                         STATEMENT OF THE PARTIES

      1.       Plaintiff, Melanie Pippin, is over the age of nineteen (19) years and is

               a resident of the city of Athens in Limestone County, Alabama.

      2.       Plaintiff is a “consumer” as that term is defined by 15 U.S.C.

               §1681a(c).

      3.       Defendant, FRANKLIN COLLECTION SERVICE, INC. (hereinafter

               “FCS”), is a foreign corporation or other legal entity organized under

               the laws of the State of Mississippi with its principal place of

               business in Tupelo, Georgia. Plaintiff asserts that Defendant FCS is a

               debt collector as defined by the Fair Debt Collection Practices Act at

               15 U.S.C. §1692(a)(6).

      4.       As part of its debt collection business, FCS furnishes consumer credit

               information to credit reporting agencies such as Defendants Experian

               Information Solutions, Inc. and Equifax Information Services, LLC.

      5.       Defendant EXPERIAN INFORMATION SOLUTIONS, INC.

                                      Page 2 of 15
     Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 3 of 15




         (hereinafter “Experian”) is an Ohio corporation with its principal

         place of business in California. Experian does and has, at all

         pertinent times, done business in this district.

6.       Experian is a nationwide consumer reporting agency as that term is

         defined by 15 U.S.C. §1681a(f).

7.       Defendant EQUIFAX INFORMATION SERVICES, LLC

         (hereinafter “Equifax”) is a Georgia Corporation with a principal

         place of business in the State of Georgia. Equifax does and has, at all

         pertinent times, done business in this district.

8.       Equifax is a nationwide consumer reporting agency as that term is

         defined by 15 U.S.C. §1681a(f).

9.       Upon information and belief, Defendants Experian and Equifax are

         regularly engaged in the business of assembling, evaluating and

         disbursing information concerning consumers, such as Plaintiff, for

         the purpose of furnishing consumer reports as defined in 15 U.S.C.

         §1681a(f) to third parties.

10.      Upon information and belief Experian and Equifax disburse consumer

         reports to third parties for monetary compensation.

11.      All events herein occurred in this judicial district.

                                Page 3 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 4 of 15




                     STATEMENT OF FACTS

12.   Plaintiff has an adult daughter named Marissa Groff.

13.   Marissa Groff was involved in a car wreck on or about July 18, 2017.

      Plaintiff was not involved in that wreck.

14.   Marissa Groff sought medical treatment for injuries sustained in that

      wreck on or about July 19, 2017 and was received treatment from a

      physician affiliated with Emergency Physicians Group also known as

      Huntsville Emergency Physicians.

15.   For unknown reasons, Emergency Physicians Group also known as

      Huntsville Emergency Physicians caused a bill to be sent on or about

      August 15, 2017 to the Plaintiff for Marissa Groff’s treatment. That

      bill was in the amount of $441.00 and incorrectly listed Plaintiff as

      the responsible party for the bill. The account number listed on that

      bill is GHTA1425764. Plaintiff did not incur this debt and has never

      owed this debt.

16.   On or about February 20, 2018, FCS sent Plaintiff a collection letter.

      That letter referenced “HUNTSVILLE EMERGENCY PHYS” and

      referenced “client account number HTA1425764.” The letter stated

      that the total amount due was $441.00 but that FCS was willing to

                            Page 4 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 5 of 15




      settle that debt for $352.80, representing a savings of $88.20.

      Plaintiff did not incur this debt and has never agreed to be responsible

      for this debt.

17.   Plaintiff’s daughter, Marissa Groff, had at this point retained counsel

      to represent her for the car wreck. As such, Plaintiff provided the

      FCS letter to her daughter who then provided it to her lawyer.

18.   Marissa Groff’s car wreck case resolved. Following that resolution,

      Marissa Groff’s lawyer sent FCS a check on or about December 17,

      2018 in the amount of $352.80 to satisfy the bill FCS was collecting

      on behalf of Emergency Physicians Group also known as Huntsville

      Emergency Physicians.

19.   Plaintiff accessed her Experian credit report on February 28, 2020.

      Plaintiff accessed her Equifax credit report on March 19, 2020.

20.   Plaintiff’s Experian and Equifax credit reports were showing a trade

      line being reported by FCS that claimed Plaintiff owed it $88.00, that

      the original creditor was Huntsville Emergency Physicians and that

      the original balance was $441.00. Plaintiff’s Equifax report further

      noted that the “date of first delinquency” was July 19, 2017.

21.   On June 22, 2020, Plaintiff wrote to both Experian and Equifax

                            Page 5 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 6 of 15




      disputing that she owed the debt being reported by FCS. Along with

      her dispute letter, Plaintiff sent Experian and Equifax a copy of the

      August 15, 2017 statement for treatment given to Marissa Groff, a

      copy of the FCS collection/settlement letter, a copy of the cover letter

      sent by Marissa Groff’s attorney to FCS and a copy of the check in

      the amount of $352.80 sent by Marissa Groff’s lawyer to FCS..

22.   Experian received Plaintiff’s dispute letter and the documents

      enclosed with it in July 2020.

23.   Equifax received Plaintiff’s dispute letter and the documents enclosed

      with it on July 11, 2020.

        RESULTS OF EXPERIAN’S REINVESTIGATION

24.   To date Experian has failed to respond to Plaintiff’s June 22, 2020

      dispute letter.

        RESULTS OF EQUIFAX’S REINVESTIGATION

25.   On or about July 14, 2020, three days after receiving Plaintiff’s

      dispute letter, Equifax responded to Plaintiff’s dispute letter.

26.   Equifax’s response to Plaintiff was that the information Plaintiff

      disputed was updated but otherwise verified as accurate. The FCS

      debt was also alleged by Equifax to belong to the Plaintiff.

                             Page 6 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 7 of 15




27.   Despite Plaintiff’s dispute and the evidence provided to Defendants

      Experian, Equifax, those Defendants failed to conduct a reasonable

      reinvestigation as requested by the Plaintiff and as required by FCRA.

28.   This inaccurate information negatively reflected on Plaintiff, her

      financial responsibility as a debtor and her credit worthiness.

29.   Additionally, FCS illegally attempted to collect the alleged debt by

      falsely reporting to the credit reporting agencies that Plaintiff was

      indebted to FCS despite her not owing the debt incurred by Marissa

      Groff.

30.   Upon information and belief, despite the requirements of the Fair

      Credit Reporting Act, Equifax does not itself conduct reinvestigations

      of consumer disputes such as Plaintiff’s, but rather outsources its

      legal duty to conduct reasonable reinvestigations of consumer

      disputes to a third-party entity located overseas in India.

31.   The employees of this third-party entity are not directly trained by

      Equifax. Rather, Equifax provides training to managers of this third-

      party entity that are then tasked with training the employees who

      actually process reinvestigations.

32.   Equifax has little to no control over the employees of this third-party

                             Page 7 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 8 of 15




      entity in India and assumes that the employees actually process

      reinvestigations can read the English language are appropriately

      trained to process consumer disputes in accordance with FCRA.

33.   This system, which was intentionally put in place by Equifax to save

      Equifax money, inevitably leads to reinvestigations that violate the

      requirements of FCRA such as what occurred in this case.

                       CAUSES OF ACTION

                          COUNT ONE
  VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
   15 U.S.C. § 1681 et seq. AS TO DEFENDANT EXPERIAN

34.   Defendant Experian violated 15 U.S.C. § 1681e(b) by failing to

      establish or to follow reasonable procedures to assure maximum

      possible accuracy in the preparation of the credit report and credit

      files it published and maintained concerning the Plaintiff.

35.   Experian violated 15 U.S.C. §1681i by failing to delete inaccurate

      information in the Plaintiff’s credit file after receiving actual notice of

      such inaccuracies; by failing to conduct a reasonable and lawful

      reinvestigation; by failing to forward all relevant information to FCS;

      by failing to maintain reasonable procedures with which to filter and

      verify disputed information in the Plaintiff’s credit file; by failing to

                             Page 8 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 9 of 15




      report the results of Experian’s investigation to the Plaintiff within

      the time allowed under FCRA and by relying upon verification from a

      source they have reason to know is unreliable.

36.   As a result of this wrongful conduct, action and inaction of Experian,

      the Plaintiff suffered damage including but not limited to loss of

      credit, loss of the ability to purchase and benefit from credit as well as

      mental anguish and emotional distress, physical pain and anguish,

      humiliation and embarrassment.

37.   Experian’s conduct was willful, rendering it liable for punitive

      damages in an amount to be determined by a jury pursuant to 15

      U.S.C. § 1681n. In the alternative, Experian was negligent, entitling

      the Plaintiff to recover under 15 U.S.C. § 1681o.

38.   The Plaintiff is entitled to recover costs and attorney’s fees from

      Experian in an amount to be determined by the Court pursuant to 15

      U.S.C. § 1681n and/or § 1681o.

                            COUNT TWO

  VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
    15 U.S.C. § 1681 et seq. AS TO DEFENDANT EQUIFAX

39.   Defendant Equifax violated 15 U.S.C. § 1681e(b) by failing to


                             Page 9 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 10 of 15




      establish or to follow reasonable procedures to assure maximum

      possible accuracy in the preparation of the credit report and credit

      files it publishes and maintains concerning the Plaintiff.

40.   This failure includes outsourcing reinvestigations to a third-party

      entity overseas under the assumption that the employees of that third-

      party entity are properly trained and are able to comply with the

      requirements imposed by FCRA with regard to conducting

      investigations of consumer disputes.

41.   Equifax’s negligent failure or intentional refusal to conduct an

      appropriate reinvestigation of Plaintiff’s dispute violated 15 U.S.C. §

      1681i(a)(1)(A).

47.   Equifax violated 15 U.S.C. §1681i by failing to delete inaccurate

      information in the Plaintiff’s credit file after receiving actual notice of

      such inaccuracies; by failing to conduct a reasonable and lawful

      reinvestigation; by failing to forward all relevant information to FCS;

      by failing to maintain reasonable procedures with which to filter and

      verify disputed information in the Plaintiff’s credit file; and by

      relying upon verification from a source they have reason to know is

      unreliable.

                             Page 10 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 11 of 15




48.   As a result of this wrongful conduct, action and inaction of Equifax,

      the Plaintiff suffered damage including but not limited to loss of

      credit, loss of the ability to purchase and benefit from credit as well as

      mental and emotional pain and anguish, humiliation and

      embarrassment.

49.   Equifax’s refusal to perform an appropriate reinvestigation and,

      additionally, its intentional practice of outsourcing its obligations

      under FCRA was willful, rendering this Defendant liable for punitive

      damages in an amount to be determined by a jury pursuant to 15

      U.S.C. § 1681n. In the alternative, Equifax’s conduct was negligent,

      entitling the Plaintiff to recover under 15 U.S.C. § 1681o.

50.   The Plaintiff is entitled to recover costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15

      U.S.C. § 1681n and/or § 1681o.

                          COUNT THREE

  VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
      15 U.S.C. § 1681 et seq. AS TO DEFENDANT NCS

51.   FCS violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b)

      by continuing to publish to Experian and Equifax inaccurate


                            Page 11 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 12 of 15




      information regarding the alleged account; by failing to fully and

      properly investigate the Plaintiff’s dispute of the inaccurate FCS

      reporting; by failing to review or consider all relevant information

      regarding same; by failing to accurately respond to Equifax and

      Experian; and by failing to correctly report results of an accurate

      investigation to all credit reporting agencies.

51.   After receiving notification from possibly Experian and from Equifax

      about Plaintiff’s disputed account, FCS did not contact any third

      parties other than the Defendant credit reporting agencies when

      investigating Plaintiff’s dispute. Further, FCS verified the Plaintiff’s

      account to the Defendant credit reporting agencies in response to the

      Plaintiff’s dispute it received from the Defendant credit reporting

      agencies.

52.   As a result of FCS’s wrongful conduct, action and inaction, the

      Plaintiff suffered damage including but not limited to loss of credit,

      loss of the ability to purchase and benefit from credit as well as

      physical, mental and emotional pain and anguish, humiliation and

      embarrassment.

53.   FCS’s conduct, action and inaction constituted willful violations of

                            Page 12 of 15
 Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 13 of 15




      the FCRA, rendering it liable for actual or statutory damages, and

      punitive damages in an amount to be determined by a struck jury

      pursuant to 15 U.S.C. § 1681n. In the alternative, FCS negligently

      violated the FCRA entitling the Plaintiff to recover actual damages

      under 15 U.S.C. §1681o.

54.   The Plaintiff is entitled to recover costs and attorney’s fees from FCS

      in an amount to be determined by the Court pursuant to 15 U.S.C.

      §1681n and §1681o

                    COUNT FOUR
      VIOLATIONS OF THE FAIR DEBT COLLECTION
          PRACTICES ACT BY DEFENDANT FCS

55.   The foregoing acts and omissions of Defendant FCS and its

      employees and agents constitute violations of the Fair Debt

      Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., with

      respect to Plaintiff.

56.   FCS, both before and after being notified of Plaintiff’s dispute,

      reported to Experian and Equifax that she owed a debt that she did

      not owe and was not responsible for paying in violation of 15 U.S.C §

      1692e(2)(A), 1692e(10) and 1692f(1).

57.   As a result of Defendant FCS’s violations of the FDCPA, Plaintiff is

                              Page 13 of 15
        Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 14 of 15




             entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

             statutory damages in an amount up to $1,000.00 pursuant to 15

             U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs

             pursuant to 15 U.S.C. § 1692k(a)(3), from Defendant FCS.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims of the

Defendants, jointly and severally, statutory, compensatory and punitive damages,

plus interest, costs, reasonable attorney’s fees and any such other and further relief

as this Court deems proper and/or necessary and as is allowed under FDCPA and

FCRA.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY




                                       /s/ W. Whitney Seals
                                       W. WHITNEY SEALS,
                                       Attorney for Plaintiff


OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
FACSIMILE: (205) 323-3906
filings@cochrunseals.com


                                   Page 14 of 15
       Case 5:20-cv-01421-HNJ Document 1 Filed 09/23/20 Page 15 of 15




PLAINTIFF’S ADDRESS:
Melanie Pippin
110 Santana Drive, Apt. 50
Athens, AL 35611

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

FRANKLIN COLLECTION                     EQUIFAX INFORMATION
SERVICE, INC.                           SERVICES, LLC
c/o C T Corporation System              c/o Corporation Service Company, Inc.
2 North Jackson St., Suite 605          641 South Lawrence St.
Montgomery, AL 36104                    Montgomery, AL 36104

EXPERIAN INFORMATION
SOLUTIONS, INC.
c/o C T Corporation System
2 North Jackson St., Suite 605
Montgomery, AL 36104




                                 Page 15 of 15
